Case 1:20-cv-24573-DPG Document 14 Entered on FLSD Docket 03/01/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-CV-24573-DPG

  VICTOR ARIZA,

         Plaintiff,

  vs.

  CG BRICKELL, LLC, d/b/a
  KOMODO, a foreign limited liability
  company,

        Defendant.
  ______________________________________/

                            PLAINTIFF’S NOTICE OF SETTLEMENT

         Plaintiff VICTOR ARIZA, by and through his undersigned counsel, hereby provides notice

  that the parties have reached a settlement in principle and will be shortly executing all necessary

  paperwork resolving all claims and matters in the case. Accordingly, the parties respectfully request

  that the Court stay all further proceedings for twenty (20) days for the parties to complete the

  settlement paperwork and file a voluntary dismissal with prejudice.

         Dated: March 1, 2021.

         Respectfully submitted,

  RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                 DURAN, P.A.
  4800 North Hiatus Road                                       Co-Counsel for Plaintiff
  Sunrise, FL 33351                                     4640 N.W. 7th Street
  T. 954/362-3800                                       Miami, FL 33126-2309
  954/362-3779 (Facsimile)                              T. 305/266-9780
  Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                        Email: pduran@pelayoduran.com

  By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                    PELAYO M. DURAN
        Fla. Bar No. 435384                                   Fla. Bar No. 0146595
Case 1:20-cv-24573-DPG Document 14 Entered on FLSD Docket 03/01/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 1st day of March, 2021, a true and correct of the

  foregoing was electronically filed and served via transmission of Notice of Electronic Filing

  generated by CM/ECF on all counsel or parties of record on the Service List below:

  Aqueelah S. Mitchell, Esq.
  WOOD, SMITH, HENNING & BERMAN
  701 Brickell Avenue, Suite 1640
  Miami, FL 33131-4927
  amitchell@wshblaw.com

  Attorneys for Defendant
  CG BRICKELL, LLC d/b/a KOMODO

                                              /s/ Roderick V. Hannah
                                                  Roderick V. Hannah




                                                 2
